[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
The court agrees with the plaintiff that the letter dated June 24, 1993, from the defendant Department of Public Utility Control to the plaintiff constituted a decision by the DPUC to reconsider its earlier decision. Accordingly, pursuant to General Statutes 4-181a, the appeal period-commenced on the date of mailing of the decision on the substance of the plaintiff's petition for reconsideration. That date was apparently July 7, 1993. The plaintiff's appeal was, therefore, timely filed in this court on August 8, 1993. See Cassella v. Dept. of Liquor Control, 30 Conn. App. 738, 741, n. 5 (1993). CT Page 10740
The motion to dismiss is denied.
MALONEY, J.